         Case 3:19-cv-01446-KAD Document 20 Filed 07/31/20 Page 1 of 14



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 GREGG BLAUVELT,                                      No. 3:19-cv-01446 (KAD)

        Plaintiff,

        v.

 ANDREW M. SAUL, COMMISSIONER
 OF SOCIAL SECURITY,                                  July 31, 2020

        Defendant.

    MEMORANDUM OF DECISION RE: PLAINTIFF’S MOTION TO REVERSE
   THE DECISION OF THE COMMISSIONER (ECF NO. 12) AND DEFENDANT’S
   MOTION TO AFFIRM THE DECISION OF THE COMMISSIONER (ECF NO. 16)

Kari A. Dooley, United States District Judge:

       Plaintiff Gregg Blauvelt (“Blauvelt” or the “Plaintiff”) brings this administrative appeal

pursuant to 42 U.S.C. § 405(g).       He appeals the decision of Defendant Andrew M. Saul,

Commissioner of the Social Security Administration (the “Commissioner”), denying his

application for disability insurance benefits (“DIB”) pursuant to Title II of the Social Security Act

(the “Act”). Plaintiff moves to reverse the Commissioner’s decision or, in the alternative, to

remand the matter for a new hearing. The Commissioner opposes the Plaintiff’s claims of error

and moves to affirm its decision. For the reasons set forth below, the Plaintiff’s motion to remand

for a new hearing is GRANTED and the Commissioner’s motion to affirm is DENIED.

Background and Procedural History

       On July 18, 2016, Plaintiff filed an application for DIB pursuant to Title II of the Act,

alleging that he was unable to work as of September 1, 2014 due to back spasms, leg numbness,

depression, anxiety, and slipped discs in his lower back. (Tr. 59.) His application was denied

initially on September 19, 2016 (Tr. 83) and on reconsideration on February 14, 2017. (Tr. 94.)

                                                 1
         Case 3:19-cv-01446-KAD Document 20 Filed 07/31/20 Page 2 of 14



Plaintiff then requested a hearing before an Administrative Law Judge (“ALJ”) and a hearing was

held before ALJ Edward F. Sweeney on July 13, 2018 in Hartford, Connecticut. Plaintiff testified

at the hearing without counsel or other representation. (Tr. 28–52.) Following the hearing, the

ALJ issued a written decision on October 3, 2018 in which he concluded that Blauvelt was not

disabled within the meaning of the Act. (Tr. 10–21.) The Appeals Council denied Plaintiff’s

request for review on August 23, 2019 (Tr. 1) and this appeal followed.

       Plaintiff asserts a number of errors that he argues warrant reversal of the ALJ’s decision,

including that ALJ Sweeney was not appointed consistent with the Appointments Clause of the

United States Constitution at the time that he presided over the Plaintiff’s hearing. Blauvelt thus

argues that he is entitled to a new hearing before a properly appointed ALJ. The Commissioner

does not contest the constitutional violation but asks the Court to find Plaintiff’s argument forfeited

due to his failure to exhaust the claim by raising it before the agency. Because the Court agrees

with the Plaintiff on this issue and remands this matter to the Commissioner for a new hearing, the

Court does not reach the other issues raised on appeal.

Standard of Review

       The doctrine of administrative exhaustion “holds that federal courts should refrain from

adjudicating a controversy if the party bringing suit might obtain adequate relief through a

proceeding before an administrative agency.” Washington v. Barr, 925 F.3d 109, 116 (2d Cir.

2019). Administrative exhaustion is necessary when it is specifically mandated by Congress,

‘“[b]ut [even] where Congress has not clearly required exhaustion,’ a court may still impose it as

an act of ‘sound judicial discretion.’” Id. (quoting McCarthy v. Madigan, 503 U.S. 140, 144

(1992), superseded by statute as recognized in Porter v. Nussle, 534 U.S. 516 (2002)).




                                                  2
         Case 3:19-cv-01446-KAD Document 20 Filed 07/31/20 Page 3 of 14



        “In determining whether exhaustion is required, federal courts must balance the interest of

the individual in retaining prompt access to a federal judicial forum against countervailing

institutional interests favoring exhaustion.” McCarthy, 503 U.S. at 146. “[A]ttention [must be]

directed to both the nature of the claim presented and the characteristics of the particular

administrative procedure provided.” Id. The institutional interests to be considered include

“protecting administrative agency authority” and “promoting judicial efficiency” by providing the

agency the opportunity to resolve disputes in the first instance. Id. at 145; see also Washington,

925 F.3d at 117. The Supreme Court has identified three circumstances in which the individual’s

interest in access to a judicial forum outweighs these important institutional prerogatives–where

the administrative remedy would be inadequate due to: (1) “undue prejudice to subsequent

assertion of a court action”; (2) “some doubt as to whether the agency was empowered to grant

effective relief”—such as where the agency “may be unable to consider whether to grant relief

because it lacks institutional competence to resolve the particular type of issue presented”; or (3)

some demonstration of bias or predetermination on the agency’s part. McCarthy, 503 U.S. at 146–

48 (quotation marks and citation omitted).

Discussion

        The Appointments Clause of the United States Constitution provides that the President:

        shall nominate, and by and with the Advice and Consent of the Senate, shall appoint
        Ambassadors, other public Ministers and Consuls, Judges of the supreme Court, and all
        other Officers of the United States, whose Appointments are not herein otherwise provided
        for, and which shall be established by Law: but the Congress may by Law vest the
        Appointment of such inferior Officers, as they think proper, in the President alone, in the
        Courts of Law, or in the Heads of Departments.

U.S. Const. Art. II § 2, cl. 2.




                                                 3
          Case 3:19-cv-01446-KAD Document 20 Filed 07/31/20 Page 4 of 14



         In Lucia v. SEC, 138 S. Ct. 2044 (2018), the Supreme Court held that the ALJs of the

Securities and Exchange Commission (“SEC”) are “Officers of the United States” within the

meaning of the Appointments Clause and accordingly must be appointed either by the President,

a court of law, or the department head. Though the decision did not address ALJs employed by

federal agencies other than the SEC, in response to the decision in Lucia, the President issued an

Executive Order on July 10, 2018 declaring that “some and perhaps all ALJs are ‘Officers of the

United States’ and thus subject to the Constitution’s Appointments Clause, which governs who

may appoint such officials.” Exec. Order No. 13843, 83 FR 32755 (July 10, 2018). The President

accordingly placed ALJs in the excepted service, thereby exempting them from competitive

service hiring procedures, in order to provide agency heads greater flexibility in making ALJ

appointments. See id. “[O]n July 16, 2018 the Acting Commissioner of Social Security ratified

the appointments of [the agency’s] ALJs and approved those appointments as her own,” in order

to resolve any Appointments Clause questions in the wake of Lucia. See Social Security Ruling

(“SSR”) 19-1p; Titles II and XVI: Effect of the Decision in Lucia v. Securities and Exchange

Commission (SEC) On Cases Pending at the Appeals Council, 84 FR 9582-02, 9583 (March 15,

2019).

         Notwithstanding the issuance of the Executive Order, the Social Security Administration

(“SSA”) went ahead with Blauvelt’s hearing on July 13, 2018—three days after issuance of the

Executive Order and three days before the Acting Commissioner ratified the appointments of the

SSA’s ALJs. At the time that ALJ Sweeney presided over the Plaintiff’s hearing, therefore, ALJ

Sweeney’s appointment did not comport with Constitutional requirements. The Commissioner

does not disagree but argues that the Plaintiff was nonetheless required to raise his Appointments

Clause claim before the SSA in order to preserve the issue for federal court review.



                                                4
         Case 3:19-cv-01446-KAD Document 20 Filed 07/31/20 Page 5 of 14



       As noted previously, exhaustion can be imposed legislatively or as a matter of judicial

discretion. Washington, 925 F.3d at 116. While he does not argue that exhaustion is statutorily

prescribed, the Commissioner cites various SSA regulations that require claimants to bring their

challenges to the agency in support of his contention that the regulations favor exhaustion.

(Comm’r’s Br. at 22–23, ECF No. 16-1). For example, the regulations provide that a written

request for a hearing before an ALJ must include “[t]he reasons you disagree with the previous

determination or decision.” 20 C.F.R. § 404.933(a)(2). If a claimant “object[s] to the issues to be

decided at the hearing, [he] must notify the administrative law judge in writing at the earliest

possible opportunity, but no later than 5 business days before the date set for the hearing” with

certain exceptions. Id. § 404.939. Similarly, if the claimant “object[s] to the administrative law

judge who will conduct the hearing, [he] must notify the administrative law judge at [his] earliest

opportunity.” Id. § 404.940.

       The Court can agree that the SSA regulations are designed to facilitate the prompt and

efficient identification of issues for administrative adjudication. Nowhere, however, do they

specify that an issue is forfeited for purposes of judicial review if it is not raised before or during

the claimant’s hearing. As the Supreme Court acknowledged twenty years ago, the “SSA

regulations do not require issue exhaustion.” Sims v. Apfel, 530 U.S. 103, 108 (2000). “[A]nd in

the 20 years since the Sims decision, the Social Security Administration has not enacted any

regulation requiring issue exhaustion.” Suarez v. Saul, No. 3:19-CV-00173 (JAM), 2020 WL

913809, at *4 (D. Conn. Feb. 26, 2020) (quotation marks, brackets, and citation omitted). Indeed,

the Commissioner has elsewhere acknowledged this very premise. See Cirko v. Comm’r of Soc.

Sec., 948 F.3d 148, 153 (3d Cir. 2020) (“The Commissioner concedes that there is no statutory or

regulatory exhaustion requirement that governs SSA proceedings.”). Nor has Congress enacted



                                                  5
         Case 3:19-cv-01446-KAD Document 20 Filed 07/31/20 Page 6 of 14



an exhaustion provision. See id. Indeed, as Judge Meyer noted recently when confronting this

same issue, “Congress has not expressly required that a disability applicant who wishes to

challenge the authority of an ALJ under the Appointments Clause must do so in the first instance

during the course of proceedings before the ALJ.” Suarez, 2020 WL 913809, at *2.

       The question for this Court, therefore, is whether exhaustion should be required as a matter

of judicial discretion. In holding that Lucia’s challenge, which was presented to the SEC on

appeal, warranted a new hearing before a properly appointed ALJ, the Supreme Court reiterated

“that ‘one who makes a timely challenge to the constitutional validity of the appointment of an

officer who adjudicates his case’ is entitled to relief.” Lucia, 138 S. Ct. at 2055 (quoting Ryder v.

United States, 515 U.S. 177, 182–83 (1995)) (emphasis added). Relying at least in part on this

language, some Courts of Appeals, including the Second Circuit, have deemed Appointments

Clause challenges forfeited if the claimant did not raise the issue in the underlying administrative

proceeding. See, e.g., Gonnella v. Sec. & Exch. Comm’n, 954 F.3d 536, 544 (2d Cir. 2020) (joining

the Ninth and Tenth Circuits in holding “that a litigant who does not object to the constitutionality

of an ALJ at any point during the SEC proceedings forfeits that challenge”); Malouf v. Sec. &

Exch. Comm’n, 933 F.3d 1248, 1256–58 (10th Cir. 2019), cert. denied, 140 S. Ct. 1551 (2020)

(declining to excuse failure to exhaust after determining it to be statutorily required by applicable

securities laws); Island Creek Coal Co. v. Bryan, 937 F.3d 738, 749–50 (6th Cir. 2019), reh’g

denied (Sept. 24, 2019) (holding that the Black Lung Benefits Act regulations required exhaustion

of Appointments Clause claim before the Department of Labor’s Benefits Review Board in order

to obtain judicial review).

       The Supreme Court, however, has indicated that “the doctrine of administrative exhaustion

should be applied with a regard for the particular administrative scheme at issue.” Smith v.



                                                 6
         Case 3:19-cv-01446-KAD Document 20 Filed 07/31/20 Page 7 of 14



Berryhill, 139 S. Ct. 1765, 1776 (2019) (quoting Weinberger v. Salfi, 422 U.S. 749, 765 (1975));

accord McCarthy, 503 U.S. at 146. It has further observed that the Social Security Act “as a whole

is one that ‘Congress designed to be unusually protective of claimants,’” Smith, 139 S. Ct. at 1776

(quoting Bowen v. City of New York, 476 U.S. 467, 480 (1986)) (internal quotation marks omitted),

a proposition often embraced by the Second Circuit, see, e.g., Moran v. Astrue, 569 F.3d 108, 112

(2d Cir. 2009) (observing that the Social Security “Act must be liberally applied, for it is a remedial

statute intended to include not exclude”) (quoting Cruz v. Sullivan, 912 F.2d 8, 11 (2d Cir. 1990));

Bastien v. Califano, 572 F.2d 908, 912 (2d Cir. 1978) (“[E]ligibility for benefits is to be determined

in light of the fact that ‘the Social Security Act is a remedial statute, to be broadly construed and

liberally applied’”) (quoting Haberman v. Finch, 418 F.2d 664, 667 (2d Cir. 1969)); Eisenhauer

v. Mathews, 535 F.2d 681, 686 (2d Cir. 1976) (“[T]he Social Security Act is to be accorded a

liberal application in consonance with its remedial and humanitarian aims”). Yet the Second

Circuit has not addressed the question of exhaustion in this context and among those courts that

have considered the issue there is currently a split of authority.

       In Cirko, the Third Circuit held that exhaustion is not necessary for SSA claimants to obtain

federal court review of an Appointments Clause challenge. In balancing the individual and

institutional interests as mandated by McCarthy, the court first observed that the nature of

Appointments Clause claims do not call upon the SSA’s administrative expertise, yet they do

implicate significant constitutional interests that promote political neutrality and accountability as

a means of safeguarding individual liberty, and are thus “claims for which a hearing on the merits

is favored.” Cirko, 948 F.3d at 153–55. Specific to SSA proceedings, the Cirko court cited “two

unusual features of the SSA review process” discussed by the Supreme Court in Sims v. Apfel. Id.

at 155. First, in determining that claimants need not exhaust an issue before the Appeals Council



                                                  7
         Case 3:19-cv-01446-KAD Document 20 Filed 07/31/20 Page 8 of 14



to obtain judicial review, Justice O’Connor’s controlling concurring opinion “emphasized that

because no SSA regulations required exhaustion to the Appeals Council, imposing an ‘additional

requirement’ of exhaustion would penalize claimants who did ‘everything that the agency asked.’”

Id. at 155 & n.4 (quoting Sims, 530 U.S. at 114 (O’Connor, J., concurring)) (brackets omitted).

Second, the Cirko court found that, as discussed in Sims, the inquisitorial nature of SSA hearings

weakens the need for exhaustion, because SSA ALJs do not rely upon claimants to develop the

issues in the same way that they would in an adversarial proceeding. Id. at 155 (citing Sims, 530

U.S. at 109–10). Therefore, the court reasoned, the features that militated against applying an

exhaustion requirement at the Appeals Council in Sims were equally applicable in the context of

Appointments Clause claims before the ALJ. Id. at 156.

       The Cirko court ultimately determined that exhaustion would create an undue burden on

claimants’ strong interest in enforcement of the Appointments Clause, given that the SSA’s

inquisitorial system principally vests responsibility for developing issues in the ALJs, not

individual claimants. See id. at 156–57. “Requiring exhaustion” would therefore “upend this

arrangement by forcing claimants—despite the informal, non-adversarial nature of the review

process—to root out a constitutional claim even beyond the power of the agency to remedy, or

alternatively risk forfeiture.” Id. at 157. The court noted that this concern was especially

pronounced with unrepresented claimants, who likely lack familiarity with the technical nature of

Appointments Clause claims, and whose rights are otherwise unlikely to be vindicated by an ALJ

challenging his or her own appointment. Id. The institutional interests, on the other hand, the

court deemed minimal, as an Appointments Clause claim is not one that calls upon the exercise of

the SSA’s administrative expertise; nor is the SSA equipped to provide effective relief: “[a]t

neither the trial nor the appellate levels could the SSA’s administrative judges cure the



                                                8
         Case 3:19-cv-01446-KAD Document 20 Filed 07/31/20 Page 9 of 14



constitutionality of their own appointments, whether by reappointing themselves, . . . or by

transferring the case to a constitutionally appointed ALJ.” Id. at 158.

       The Tenth Circuit, by contrast, has imposed an exhaustion requirement for Appointments

Clause challenges to the SSA’s ALJs. See Carr v. Comm’r, SSA, 961 F.3d 1267 (10th Cir. 2020),

petition for cert. filed, No. 19-1442 (July 1, 2020). Its analysis rested largely on its disagreement

with the district court’s reliance on Sims. First, the court noted that the disposition in Sims was

confined to the question of whether a claimant’s failure to raise issues before the SSA Appeals

Council constituted a waiver of her right to raise those issues in the district court; the Supreme

“Court emphasized that ‘whether a claimant must exhaust issues before the ALJ is not before us.’”

Id. at 1274 (quoting Sims, 530 U.S. at 107) (brackets omitted). Second, the Tenth Circuit observed

that Justice O’Connor’s controlling concurrence highlighted the fact that Appeals Council review

is plenary and “SSA Appeals Council petition forms provide only three lines for claimants to

specify the bases for appeal,” unlike the more detailed regulations, including those cited above,

that require claimants to identify issues and objections in advance of a hearing before the ALJ. Id.

at 1274–75 (citing Sims, 530 U.S. at 113–14 (O’Connor, J., concurring)). Third, the court found

that the district court inappropriately relied on the inquisitorial nature of SSA proceedings when

this rationale was endorsed by only a plurality of Justices in Sims, and not by Justice O’Connor’s

concurrence. Id. at 1275. Fourth, even accepting that SSA hearings are generally inquisitorial,

the Tenth Circuit deemed an Appointments Clause challenge inherently adversarial and therefore

the responsibility of the claimant to raise. Id. And finally, the Tenth Circuit disagreed with the

Third Circuit that the SSA is without authority to remedy an Appointments Clause violation, as

such a challenge would put the agency on notice of the need for a proper appointment and the

Appeals Council could vacate the decision of an unappointed ALJ. Id.



                                                 9
            Case 3:19-cv-01446-KAD Document 20 Filed 07/31/20 Page 10 of 14



         The Eighth Circuit also recently imposed an exhaustion requirement for Social Security

claimants who seek to litigate Appointments Clause challenges. See Davis v. Saul, 963 F.3d 790

(8th Cir. 2020). In considering whether to excuse claimants’ failure to raise their Appointments

Clause claims before the SSA, the court first dismissed the idea that constitutional claims deserve

special treatment when it comes to forfeiture doctrine—a principle recognized by pre-Lucia Eighth

Circuit precedent. See id. at 794 (citing NLRB v. RELCO Locomotives, Inc., 734 F.3d 764, 798

(8th Cir. 2013)). 1 The court also rejected the notion that the SSA lacked the ability to remedy

Appointments Clause challenges; while the court accepted that it was perhaps unlikely that the

agency would alter its system of review at the urging of a single claimant, the court emphasized

that the timely objections of hundreds or thousands of SSA claimants could have prompted

universal administrative action and thus generated a more efficient remedy than that achieved via

the rehearing of individual cases. See id. at 794–95. The Eighth Circuit’s decision appears to have

been heavily influenced by “the practicalities of potentially upsetting numerous administrative

decisions because of an alleged appointment flaw to which the agency was not timely alerted.” Id.

at 795. 2

         Having considered these divergent outcomes, this Court agrees with the Third Circuit.

While the Court finds the Supreme Court’s decisions in Sims instructive, as other courts have


1
  The Second Circuit recently endorsed this principle in Gonnella, 954 F.3d 536, quoting Justice Scalia for the view
that “Appointments Clause claims, and other structural constitutional claims, have no special entitlement to review.”
Id. at 543 (quoting Freytag v. Comm’r, 501 U.S. 868, 893 (1991) (Scalia, J., concurring in part and concurring in the
judgment)). In holding that Appointments Clause challenges not raised before the SEC are forfeited, the Second
Circuit rejected the appellant’s argument that exhaustion would have been futile, reasoning that “the SEC . . . was in
a position to provide meaningful review.” Id. at 545–46. As discussed infra, this Court does not believe that the same
conclusion necessarily holds in the context of SSA proceedings and with respect to Blauvelt’s claim in particular.
2
  This driving concern is completely absent in this case. Here, there is no question that the agency was “timely alerted”
to the issue. Indeed, it held the Plaintiff’s hearing after the issuance of the Executive Order which called into question
the constitutionality of the ALJ’s appointment. While it is somewhat astonishing that the SSA held any hearings after
the Executive Order was issued and before an administrative “fix” could be implemented, the unique timing of
Blauvelt’s hearing obviates the Eighth Circuit’s concern regarding the rehearing of numerous cases. The
circumstances here implicate only those claimants whose hearings occurred between July 10, 2018 and July 16, 2018.

                                                           10
          Case 3:19-cv-01446-KAD Document 20 Filed 07/31/20 Page 11 of 14



noted, neither the plurality nor Justice O’Connor’s concurrence reached this precise issue. See,

e.g., Cirko, 948 F.3d at 155 (“while Sims does not dictate the answer, its lessons loom large.”)

The Court disagrees with the Tenth Circuit that Justice O’Connor’s concurrence mandates a

different result, however. Indeed, she wrote her concurrence “separately because, in my view, the

agency’s failure to notify claimants of an issue exhaustion requirement in this context is a sufficient

basis for our decision.” Sims, 530 U.S. at 113 (O’Connor, J., concurring). The same reasoning

can be applied here. As noted above, the SSA regulations embody no requirement of issue

exhaustion—either before the ALJ or in the context of Appeals Council review. And as the Third

Circuit aptly emphasized, Appointments Clause claims do not implicate the SSA’s special

expertise in any way that counsels in favor of requiring the agency to consider the question in the

first instance. See Cirko, 948 F.3d at 158. 3

         Nor does the Court agree with the Tenth Circuit that the distinction between adversarial

and inquisitorial proceedings discussed by the plurality in Sims should be disregarded in the

context of an Appointments Clause challenge. As another district court explained in reaching the

opposite conclusion, the term ‘“adversarial’ is used as a shorthand description of a system that

assigns primary responsibility for investigating and raising issues, be they factual or legal, to the

adversaries – the litigants - not the judge,” while ‘“[i]nquisitorial’ is a descriptor for a system in

which the judge, not the litigants, bears the primary responsibility for case development.” Harold

v. Saul, No. CV 18-03994, 2019 WL 6003494, at *4 (E.D. Pa. Nov. 13, 2019) (citing Sims, 530

U.S. at 111 (plurality opinion)). Thus, “the nature of the issue, whether Constitutional or an



3
  For this reason the Court finds inapposite those decisions cited by the Commissioner that have required plaintiffs to
exhaust claims of error with respect to the five-step disability evaluation process undertaken by the ALJ. See, e.g.,
Mills v. Apfel, 244 F.3d 1, 8 (1st Cir. 2001). This Court does not address whether exhaustion is required in such
instances and confines its review to the specific question of the Appointments Clause violation in Blauvelt’s case.


                                                         11
          Case 3:19-cv-01446-KAD Document 20 Filed 07/31/20 Page 12 of 14



ordinary fact issue, does not determine whether a system is ‘adversarial’ or not, as that term is used

in Sims” and the identification of an Appointments Clause challenge does not transform an

otherwise inquisitorial proceeding into an adversarial one. See id. at*4–*5. 4

         However, the Court need not and does not rely solely on Sim’s strictures in concluding that

this case presents one of those circumstances where “an administrative remedy may be inadequate

because of some doubt as to whether the agency was empowered to grant effective relief” and that

the individual interests accordingly outweigh the institutional interest in and preference for

exhaustion. McCarthy, 503 U.S. at 147 (quotation marks and citation omitted); see also Suarez,

2020 WL 913809, at *4 (noting that this same consideration, as articulated in McCarthy,

underscored the futility of requiring exhaustion of an Appointments Clause claim).

         As already discussed, Blauvelt’s hearing on July 13, 2018 was conducted during the narrow

six-day window between issuance of the Executive Order that pronounced “some and perhaps all

ALJs . . . subject to the Constitution’s Appointments Clause,” 83 FR 32755, on July 10, 2018, and

the SSA Acting Commissioner’s ratification of the agency’s ALJs on July 16, 2018. Thus, the

SSA was clearly on notice, at the time it held Blauvelt’s hearing, that the employment of its ALJs

likely ran afoul of the Appointments Clause. Given this timing, the Eighth and Tenth Circuit’s



4
  The Court distinguishes the Second Circuit’s holding in Gonnella on this basis as well. Administrative proceedings
before the SEC are unquestionably adversarial and the outcomes of those proceedings can include the imposition of
significant civil penalties to include fines and industry bans. See, e.g., Liu v. Sec. & Exch. Comm’n, 140 S. Ct. 1936,
1940 (2020) (explaining the history with which Congress has authorized the SEC “to punish securities fraud through
administrative and civil proceedings,” which includes, on the administrative side, the ability to “seek limited civil
penalties and ‘disgorgement.’”) (citing 15 U.S.C. §§ 77h-1(e),(g)); Gonnella, 954 F.3d at 550 (describing the
Commission’s authority to “suspend a defendant for up to 12 months” or to impose a ban on certain industry
affiliations based upon a finding of a willful statutory violation and that “such a bar would serve the public interest”)
(citing 15 U.S.C. §§ 78o(b)(6)(A), 80b-3(f)). Administrative proceedings before the Commissioner, on the other hand,
are designed to determine the benefits to which a claimant might be entitled. See, e.g., Daniels v. Berryhill, No. 3:16-
CV-01181 (SALM), 2017 WL 2798500, at *8 (D. Conn. June 28, 2017) (“It is well established in the Second Circuit
that a claimant for disability benefits is entitled to a full hearing under the Secretary’s regulations and in accordance
with the beneficent purposes of the Act.”) (quotation marks and citation omitted). Such radically different outcomes
underscore the significance of the “inquisitorial” versus “adversarial” label and in the Court’s view, its impact on the
result here.

                                                          12
        Case 3:19-cv-01446-KAD Document 20 Filed 07/31/20 Page 13 of 14



emphasis on exhaustion as providing the required notice for the agency to remedy a constitutional

violation lacks force in the context of Blauvelt’s proceedings. See Davis, 963 F.3d at 794–95;

Carr, 961 F.3d at 1275. As the Eighth Circuit noted, moreover, while Lucia was pending before

the Supreme Court, the SSA Office of General Counsel issued an emergency measure instructing

ALJs “not to ‘discuss or make any findings related to the Appointments Clause issue,’ because the

‘SSA lacks the authority to finally decide constitutional issues such as these.’” Davis, 963 F.3d at

792 (quoting Soc. Sec. Admin., EM-18003: Important Information Regarding Possible Challenges

to the Appointment of Administrative Law Judges in SSA’s Administrative Process (2018)).

Following the decision in Lucia, the agency issued an updated emergency measure that “continued

to instruct ALJs to acknowledge, but not to address, challenges based on the Appointments

Clause.” Id. (citing Soc. Sec. Admin., EM-18003 REV: Important Information Regarding Possible

Challenges to the Appointment of Administrative Law Judges in SSA’s Administrative Process –

UPDATE (2018)). This emergency measure remained pending until August 6, 2018. Id.

       At the time of Blauvelt’s hearing, therefore, the agency was not ruling on Appointments

Clause challenges per the SSA’s own guidance and it was fully aware of the constitutional

problem. Now, having made the decision to proceed with Blauvelt’s hearing notwithstanding, the

Commissioner “asks for a court imposed, after-the-fact issue exhaustion rule to cure the

administrative burden occasioned by [the SSA’s] Appointments Clause error” and this decision.

Harold, 2019 WL 6003494, at *5. In these circumstances the Court agrees with the district court

in Harold that “[i]t seems more appropriate to impose the burden of the error on the agency, who

was in the best position to avoid the mistake in the first place, and is in the best position to remedy

the mistake now that it has been acknowledged.” Id.




                                                  13
         Case 3:19-cv-01446-KAD Document 20 Filed 07/31/20 Page 14 of 14



        Finally, for these and other sound reasons unique to this Plaintiff, even if the Court were

to determine that exhaustion of this issue would ordinarily be required, the Court would waive it

on the basis of futility. 5 See Washington, 925 F.3d at 118 (explaining that “[e]ven where

exhaustion is seemingly mandated by statute or decisional law, the requirement is not absolute,”

and identifying the futility of seeking relief before the agency as one of the exceptions to judge-

made exhaustion).

        For all of these reasons, the Court holds that Blauvelt’s Appointments Clause challenge is

not forfeited. Because there is no dispute that ALJ Sweeney was not constitutionally appointed at

the time that he presided over the Plaintiff’s hearing, the case must be remanded to a different,

constitutionally appointed ALJ.

Conclusion

        For the foregoing reasons, the Plaintiff’s motion to remand is granted and the

Commissioner’s motion to affirm is denied. This matter is remanded to the Commissioner for a

new hearing before a constitutionally appointed ALJ. The Clerk of the Court is directed to close

this case.

        SO ORDERED at Bridgeport, Connecticut, this 31st day of July 2020.


                                                      /s/ Kari A. Dooley
                                                     KARI A. DOOLEY
                                                     UNITED STATES DISTRICT JUDGE



5
 Blauvelt was uncounseled during his hearing and was thus among the “roughly thirty percent” of unrepresented SSA
claimants whose already intrinsic disadvantage would be rendered “irreparable” by an exhaustion precondition. See
Cirko, 948 F.3d at 157 & n.7. In addition, at his hearing Blauvelt testified that his “short-term memory only lasts
about 15 minutes,” which is a condition that he attributed to a traumatic brain injury he suffered following a motor
vehicle accident. (Tr. 37–38.) The ALJ also found in his decision that Blauvelt experienced moderate limitations
“[i]n understanding, remembering, or applying information,” as well as “[i]n interacting with others” and in
“concentrating, persisting, or maintaining pace.” (Tr. 13.) These cognitive limitations may have exacerbated
Blauvelt’s disadvantages as an unrepresented claimant and yield an even greater improbability that he could have
raised a timely or effective Appointments Clause claim.

                                                        14
